                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ROBERT STOCK,

                       Plaintiff,                                       4:17CV3038

                                                              THIRD AMENDED ORDER
       vs.                                                   SETTING FINAL SCHEDULE
                                                            FOR PROGRESSION OF CASE

ELIAS D. RODRIGUEZ, SR., and C.R.
ENGLAND, INC., a Utah Corporation;

                       Defendants.


       This matter comes before the Court on the Motion to Continue (Filing No. 51) filed by
the Plaintiff. Plaintiff requests a continuance of case progression deadlines due to ongoing
medical issues. Defendants do not oppose the requested extension. For good cause shown,

       IT IS ORDERED that the Motion to Continue (Filing No. 53) is granted, and the case
progression deadlines are extended as follows:

        1.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

               a. Nonexpert Witnesses - On or before March 29, 2019: The name, address
                  and telephone number1 of each witness, separately identifying those whom the
                  party expects to present and those whom the party may call if the need arises.

               b. Deposition Testimony and Discovery - The designation of discovery
                  testimony and discovery responses intended to be utilized at trial is not
                  required at this time.

               c. Trial Exhibits - On or before March 29, 2019: A list of all exhibits it
                  expects to offer by providing a numbered listing and permitting examination
                  of such exhibits, designating on the list those exhibits it may offer only if the
                  need arises.



       1
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an
unredacted version on opposing parties. See NECivR 5.3.
               d. Waiver of Objections. Any and all objections to the use of the witnesses,
                  deposition testimony, discovery responses, or exhibits disclosed pursuant to
                  the above subparagraphs, including any objection pursuant to Fed. R. Civ. P.
                  32(a) that a deponent is available to testify at the trial, shall be made a part of
                  the pretrial order. Failure to list objections (except those under Fed. R. Evid.
                  402 and 403) is a waiver of such objections, unless excused by the Court for
                  good cause shown.

       2.      Motions in Limine. Any non-Daubert motions in limine shall be filed on or
before April 5, 2019.

        3.      The Final Pretrial Conference with the undersigned magistrate judge is set for
April 12, 2019, at 10:00 a.m. in my chambers, 111 South 18th Plaza, Suite 2210, Roman L.
Hruska United States Courthouse, Omaha, Nebraska. The final pretrial conference shall be
attended by lead counsel for represented parties. Prior to the pretrial conference, counsel shall
complete all items as directed in NECivR 16.2.2 By the time of the pretrial conference, full
preparation for trial shall have been made so that trial may begin immediately thereafter. The
pretrial conference will include a discussion of settlement, and counsel shall be prepared through
investigation, discovery and communication with clients and insurers, if any, to discuss fully the
subject of settlement, including realistic expectations about liability, obstacles to agreement,
offers made, and offers which can be made at the conference. Counsel shall be prepared to make
additional offers or proposals for settlement in behalf of their clients at the pretrial conference,
and counsel shall be prepared to make or opine on recommendations for further negotiations and
conferences.

       4.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be
                  given to the staff of the assigned magistrate judge’s office. The filing of a
                  mediation reference order will terminate pending motions, without prejudice
                  to refiling. If the mediation is not successful, the moving party may reinstate
                  such a motion by filing a written notice to that effect, and the other parties
                  may respond in accordance with the local rules, regarding the date of the
                  notice as reinstating the response/reply time that remained as of the date the
                  mediation reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff’s counsel shall
                  serve on defendant or defendant’s counsel a written, updated settlement
                  proposal. Defendant or defendant’s counsel shall respond in writing to such
                  proposal not later than one week before trial.




       2
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                                 2
               c. Notice of settlement shall be given to the trial judge’s office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case
                  settles and notice of settlement is not given in sufficient time to avoid
                  summoning a jury, assessment of jury costs may – and normally will – be
                  made against a party and/or counsel for one or more of the parties. For
                  purposes of this paragraph, a jury is considered summoned for a trial at noon
                  the business day prior to the designated date of trial.

       5.       A four (4) day jury trial is set to commence, at the Court’s call, during the week
of April 29, 2019, in Lincoln, Nebraska, before the Honorable John M. Gerrard, United
States District Judge. Unless otherwise ordered, jury selection shall be at the commencement of
trial.

        6.     Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion,
which require that additional time be allowed.

        Dated this 17th day of October, 2018.



                                                    BY THE COURT:


                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                3
